DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The objection to claims 17-20 has been withdrawn in light of the current amendments to the claims.
Applicant's arguments, see pages 7-8, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that the injector structure disclosed by Trott, which uses a valve body that functions as a movable core, is different from the injector structure disclosed by Abe, which uses a separate valve body and core. Applicant concludes that any combination resulting from these disclosures would not have been obvious due to their difference in function. However, it has been held that an exemplary rationale for supporting a conclusion of obviousness is applying a known technique to a known device to yield a predictable result. See MPEP 2141(III). In this case, having the valve body integral to or separate from a movable core are products known in the art as shown by both Trott and Abe, respectively. Abe teaches that the separate movable core is used where preventing bouncing or rebound of the valve body is needed [see Abe paragraph 0068]. A suggestion or motivation to modify a prior art structure can be found in a reference, reasoned from common knowledge in the art, scientific principles, art recognized equivalents, or legal precedent.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, the claimed structure results from applying the known technique disclosed by Abe having a separate valve body and core to the prior art injector structure disclosed by Trott.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-7, 10-14 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trott (US Patent Number 4,832,314) in view of Abe (US Patent Application Publication 2008/0011886).
Regarding claim 1, Trott discloses a fuel injection device comprising: 
a valve seat (in 31), a fuel passage (54), and at least one injection orifice (50a, 50b);  
a mover (38), wherein the mover has a slope provided on an upper end surface of the mover (as shown in Figure 3); and
a magnetic core (4) that is excited by energization of a coil (12) and that generates a magnetic force to drive the mover (Col. 6, lines 41-51), wherein 
the magnetic core has a hole (73) that is opened in an end surface (35) opposite to the mover and formed in a direction along a valve stem (direction along 72), 
	the hole has, provided on the mover side end surface (41) of the magnetic core, a magnetic core inner diameter enlarged part in which an inner diameter is gradually enlarged from a back side of the hole toward the end surface opposite to the mover (as shown in Figure 3), 
	the magnetic core inner diameter enlarged part and the slope are located on an inner side of the magnetic core and an inner side of the mover, respectively (as shown in Figure 3), and
	an interval between a surface where the magnetic core inner diameter enlarged part is formed and the slope of the mover in the direction along the valve stem is increased as the inner diameter of the inner diameter enlarged part becomes smaller (as shown in Figure 3). 
	Trott does not disclose a valve body that comes into contact with a valve seat to close the fuel passage, and moves away from the valve seat to open the fuel passage in order to inject fuel through the at least one injection orifice, the mover performing valve opening and closing operations in collaboration with the valve body. Instead, in the fuel injection device disclosed by Trott the mover functions as the valve body. 
	 Abe discloses a fuel injection device comprising a valve body (114) that comes into contact with a valve seat (116) to close a fuel passage, and moves away from the valve seat to open the fuel passage in order to inject fuel through at least one injection orifice (116A);
a mover (102) that performs valve opening and closing operations in collaboration with the valve body [0033]. 
Abe teaches that the valve body guides and shuts off the flow of the fuel to and from the at least one injection orifice [0022, 0058-0059] and further teaches that a separate valve body provides the improvement that bouncing or rebound of the valve body is greatly reduced [0068]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel injection device disclosed by Trott to include a separate valve body that performs valve opening and closing operations in collaboration with the valve body as disclosed by Abe because this arrangement similarly shuts off fuel to the at least one injection orifice while reducing rebound, thereby for example improving the accuracy of injected fuel. 
	Regarding claim 2, Trott further discloses wherein the magnetic core inner diameter enlarged part is provided within an inner diameter of the mover end surface that is opposite to the end surface of the magnetic core (as shown in Figure 3). 
	Regarding claims 3, 10 and 17, Trott further discloses wherein the slope is provided within an inner diameter of the magnetic core end surface that is opposite to the end surface of the mover (as shown in Figure 3). 
	Regarding claims 4, 11 and 18, Trott further discloses wherein the magnetic core inner diameter enlarged part and the slope face each other (as shown in Figure 3). 
	Regarding claims 5, 12 and 19, Trott further discloses wherein the magnetic core end surface and the mover end surface are horizontally arranged and parallel to each other (as shown in Figure 3). 
	Regarding claims 6, 13 and 20, Trott further discloses wherein, in an axial cross-section, virtual connecting points between the magnetic core end surface and the surface of the magnetic core inner diameter enlarged part, and between the mover end surface and the surface of the slope are arranged, substantially, on a same virtual vertical line (as shown in Figure 3). 
	Regarding claims 7 and 14, Trott further discloses wherein the mover has a fuel passage hole (104) communicating from an upper end surface of the mover facing to the magnetic core toward a downstream side. 
Claim(s) 8 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trott (US Patent Number 4,832,314) in view of Abe (US Patent Application Publication 2008/0011886) and further in view of Hayatani (US Patent Application Publication 2010/0012754).
	Regarding claims 8 and 15, Trott, as modified by Abe, discloses the device of claims 7 and 14 as discussed above. Trout does not disclose wherein a central position of the fuel passage hole in the mover is on an inner diameter side from an inner diameter of the end surface of the magnetic core. 
	Hayatani discloses a fuel injection device wherein a central position of a fuel passage hole (124, 150-153) in a mover (102) is on an inner diameter side from an inner diameter of the end surface of the magnetic core (107).
	Hayatani teaches that as a result of the position of the fuel passage hole fuel can come in and go out of the magnetic gap quickly [0092]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mover disclosed by Trott to position the location of the fuel passage holes as disclosed by Hayatani in order to allow fuel to come in and go out of the magnetic gap quickly. 
Claim(s) 9 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trott (US Patent Number 4,832,314) in view of Abe (US Patent Application Publication 2008/0011886) and further in view of Hayatani (US Patent Application Publication 2010/0065021).
Regarding claims 9 and 16, Trott, as modified by Abe, discloses the device of claims 1 and 2 as discussed above but does not disclose wherein the mover has a second inner diameter enlarged part, in which an inner diameter is gradually enlarged from an upstream side toward an downstream side, and a start point of the second inner diameter enlarged part provided in the mover is positioned on an outer diameter side from an inner diameter of the end surface of the magnetic core. 
Hayatani discloses a fuel injection device having a mover (102) with a second inner diameter enlarged part (in 112A), in which an inner diameter is gradually enlarged from an upstream side toward an downstream side, and a start point of the second inner diameter enlarged part provided in the mover is positioned on an outer diameter side from an inner diameter of an end surface of the magnetic core (111) (as shown in Figures 1, 2 or 9).
Hayatani teaches that second inner diameter enlarged part houses a spring bracket seat for a spring that sets an initial load to be applied when a spring pushes the valve body [0037] [0048]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mover disclosed by Trott to include the second inner diameter enlarged part to house a spring that sets an initial load on the valve body. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747